ICJ_135_PulpMills_ARG_URY_2007-01-23_ORD_01_NA_00_FR.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av DES USINES DE PA
                                   | TE
  Av PAPIER SUR LE FLEUVE URUGUAY
            (ARGENTINE c. URUGUAY)

      DEMANDE EN INDICATION DE MESURES
              CONSERVATOIRES


         ORDONNANCE DU 23 JANVIER 2007




                 2007
          INTERNATIONAL COURT OF JUSTICE


            REPORTS OF JUDGMENTS,
         ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING PULP MILLS
       ON THE RIVER URUGUAY
            (ARGENTINA v. URUGUAY)

   REQUEST FOR THE INDICATION OF PROVISIONAL
                   MEASURES


            ORDER OF 23 JANUARY 2007

                      Mode officiel de citation :
Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),
       mesures conservatoires, ordonnance du 23 janvier 2007,
                       C.I.J. Recueil 2007, p. 3




                          Official citation :
      Pulp Mills on the River Uruguay (Argentina v. Uruguay),
          Provisional Measures, Order of 23 January 2007,
                      I.C.J. Reports 2007, p. 3




                                           No de vente :
ISSN 0074-4441
ISBN 978-92-1-071028-2
                                           Sales number    920

                                           23 JANVIER 2007

                                           ORDONNANCE




USINES DE PA
           | TE A
                v PAPIER SUR LE FLEUVE URUGUAY
            (ARGENTINE c. URUGUAY)

          DEMANDE EN INDICATION DE MESURES
                    CONSERVATOIRES




      PULP MILLS ON THE RIVER URUGUAY
            (ARGENTINA v. URUGUAY)

       REQUEST FOR THE INDICATION OF PROVISIONAL
                       MEASURES




                                          23 JANUARY 2007

                                               ORDER

               3




                              COUR INTERNATIONALE DE JUSTICE

    2007                                     ANNÉE 2007
 23 janvier
Rôle général
   no 135                                    23 janvier 2007


               AFFAIRE RELATIVE Av DES USINES DE PA
                                                  | TE
                 Av PAPIER SUR LE FLEUVE URUGUAY
                                    (ARGENTINE c. URUGUAY)
                           DEMANDE EN INDICATION DE MESURES
                                   CONSERVATOIRES




                                           ORDONNANCE


               Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
                          MM. RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA,
                          ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV,
                          juges ; MM. TORRES BERNÁRDEZ, VINUESA, juges ad hoc ;
                          M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
               son Règlement,
                   Rend l’ordonnance suivante :
                  1. Considérant que, par requête déposée au Greffe de la Cour le 4 mai
               2006, la République argentine (ci-après l’« Argentine ») a introduit une
               instance contre la République orientale de l’Uruguay (ci-après l’« Uru-
               guay ») au motif que celle-ci aurait violé des obligations lui incombant au
               titre du statut du fleuve Uruguay, signé par l’Argentine et l’Uruguay le
               26 février 1975 et entré en vigueur le 18 septembre 1976 (ci-après le « sta-

               4

4            USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


tut de 1975 ») ; que l’Argentine y affirme qu’une telle violation résulte de
« l’autorisation de construction, [de] la construction et [de] l’éventuelle
mise en service de deux usines de pâte à papier sur le fleuve Uruguay », en
invoquant plus particulièrement les « effets desdites activités sur la qualité
des eaux du fleuve Uruguay et sa zone d’influence » ;
   2. Considérant que, pour fonder la compétence de la Cour, l’Argentine
se prévaut dans sa requête du paragraphe 1 de l’article 36 du Statut de la
Cour et du premier paragraphe de l’article 60 du statut de 1975, lequel
dispose notamment que tout différend concernant l’interprétation ou
l’application du statut de 1975 « qui ne pourrait être réglé par négociation
directe peut être soumis par l’une ou l’autre des parties à la Cour inter-
nationale de Justice » ;
   3. Considérant que, sur la base de l’exposé des faits et des moyens de
droit présentés dans la requête, l’Argentine prie la Cour de dire et juger :

    « 1. Que l’Uruguay a manqué aux obligations lui incombant en
         vertu du statut de 1975 et des autres règles de droit international
         auxquelles ce statut renvoie, y compris mais pas exclusivement :
         a) l’obligation de prendre toute mesure nécessaire à l’utilisa-
              tion rationnelle et optimale du fleuve Uruguay ;
         b) l’obligation d’informer préalablement la CARU et l’Argen-
              tine ;
         c) l’obligation de se conformer aux procédures prévues par le
              chapitre II du statut de 1975 ;
         d) l’obligation de prendre toutes mesures nécessaires pour pré-
              server le milieu aquatique et d’empêcher la pollution et
              l’obligation de protéger la biodiversité et les pêcheries, y
              compris l’obligation de procéder à une étude d’impact sur
              l’environnement complète et objective ;
         e) les obligations de coopération en matière de prévention de
              la pollution et de la protection de la biodiversité et des
              pêcheries ; et
      2. Que, par son comportement, l’Uruguay a engagé sa responsa-
         bilité internationale à l’égard de l’Argentine ;
      3. Que l’Uruguay est tenu de cesser son comportement illicite et de
         respecter scrupuleusement à l’avenir les obligations lui incom-
         bant ; et
      4. Que l’Uruguay est tenu de réparer intégralement le préjudice
         causé par le non-respect des obligations lui incombant » ;
   4. Considérant que, par une demande déposée au Greffe le 4 mai 2006,
immédiatement après le dépôt de la requête, l’Argentine, invoquant l’ar-
ticle 41 du Statut de la Cour et l’article 73 de son Règlement, et se fon-
dant sur les faits allégués dans la requête, a prié la Cour d’indiquer les
mesures conservatoires suivantes :
    « a) en attendant l’arrêt définitif de la Cour, l’Uruguay

5

5            USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


            i) suspend immédiatement toutes les autorisations pour la
                construction des usines CMB et Orion ;
          ii) prend les mesures nécessaires pour suspendre les travaux de
               construction d’Orion ; et
         iii) prend les mesures nécessaires pour assurer que la suspen-
               sion des travaux de CMB sera prolongée au-delà du
               28 juin 2006 ;
      b) [l’]Uruguay coopère de bonne foi avec l’Argentine en vue d’assu-
         rer l’utilisation rationnelle et optimale du fleuve Uruguay, afin
         de protéger et préserver le milieu aquatique et d’en empêcher la
         pollution ;
      c) [e]n attendant l’arrêt définitif de la Cour, l’Uruguay s’abstient
         de prendre toute autre mesure unilatérale relative à la construc-
         tion des usines CMB et Orion qui ne respecte pas le statut
         de 1975 et les autres règles de droit international nécessaires
         pour son interprétation et application ;
      d) [l’]Uruguay s’abstient de toute autre mesure qui pourrait aggra-
         ver, étendre ou rendre plus difficile le règlement du différend
         objet de la présente instance » ;

  5. Considérant que, par une ordonnance datée du 13 juillet 2006, la
Cour, après avoir entendu les Parties, a conclu
    « que les circonstances, telles qu’elles se présent[ai]ent [alors] à [elle],
    n[’étaient] pas de nature à exiger l’exercice de son pouvoir d’indiquer
    des mesures conservatoires en vertu de l’article 41 du Statut » ;
et que, par une ordonnance du même jour, la Cour a fixé au 15 jan-
vier 2007 la date d’expiration du délai pour le dépôt du mémoire de
l’Argentine et au 20 juillet 2007 la date d’expiration du délai pour le
dépôt du contre-mémoire de l’Uruguay ;
   6. Considérant que, le 29 novembre 2006, l’Uruguay, se référant à
l’affaire pendante devant la Cour et invoquant l’article 41 de son Statut
et l’article 73 de son Règlement, a présenté à son tour une demande en
indication de mesures conservatoires à la Cour ;
   7. Considérant que, dans cette demande, l’Uruguay affirme que
    « [d]es mesures sont requises d’urgence afin de protéger les droits de
    l’Uruguay en cause dans la présente instance contre un préjudice
    imminent et irréparable, et d’éviter que le différend ne s’aggrave » ;

   8. Considérant que l’Uruguay explique que, depuis le 20 novembre
2006, « [d]es groupes organisés de citoyens argentins ont mis en place des
barrages sur un pont international d’importance vitale qui enjambe le
fleuve Uruguay, interrompant ainsi toute circulation, à des fins commer-
ciales ou touristiques, de l’Argentine vers l’Uruguay », qu’« il est prévu
que ces barrages seront maintenus en permanence au moins pendant les

6

6            USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


trois prochains mois », c’est-à-dire tout au long de la saison touristique
estivale en Amérique du Sud, et que le blocage de ce pont « privera l’Uru-
guay de centaines de millions de dollars de recettes commerciales et tou-
ristiques » ; que l’Uruguay soutient que « [l]es dommages économiques
[qu’il] a subis jusqu’à ce jour en raison des blocages sont [déjà] considé-
rables » ; considérant qu’il souligne que les meneurs du mouvement « pré-
v[oient] d’étendre les blocages au fleuve lui-même, « afin de barrer le
fleuve aux cargaisons destinées à Botnia » » ; considérant que l’Uruguay
ajoute que ce n’est pas la première fois que l’Argentine permet un blocage
illicite de ponts internationaux ; qu’il rappelle qu’un an auparavant
l’Argentine « a[vait] permis aux mêmes groupes de citoyens argentins
d’établir un barrage similaire » dans le but d’obliger « l’Uruguay à mettre
un terme à la construction des usines de pâte à papier », et qu’il précise
que « [ce] barrage [était] resté en place durant toute la dernière saison tou-
ristique et au-delà, du 8 décembre 2005 au 20 mars 2006, puis du 5 avril
au 2 mai » ;
    9. Considérant que l’Uruguay allègue que
    « [l]e but déclaré de ce blocage est de [le] contraindre ... à accéder à
    l’exigence de l’Argentine tendant à ce qu’il soit mis un terme définitif
    à la construction de l’usine de pâte à papier Botnia, objet de la pré-
    sente affaire, et à empêcher que l’usine n’entre un jour en service » ;
   10. Considérant que, dans sa demande en indication de mesures conser-
vatoires, l’Uruguay soutient que « le Gouvernement argentin n’a pris
aucune mesure pour interdire ce nouveau blocage et [qu’]il est à craindre
qu’il n’ait aucunement l’intention d’user des moyens dont il dispose en
tant qu’Etat souverain pour y mettre fin » ; qu’il affirme dès lors que « la
responsabilité internationale de l’Argentine concernant [les] barrages
— tant pour en avoir permis la mise en place que pour les avoir tolérés et
pour n’avoir rien entrepris contre eux — est manifeste » ;
   11. Considérant que, selon l’Uruguay, le droit qu’il cherche à voir pro-
téger par sa demande est celui « de poursuivre la construction et la mise
en service de l’usine Botnia, dans le respect des normes environnemen-
tales établies en vertu de l’accord bilatéral connu sous le nom de statut du
fleuve Uruguay », en attendant que la Cour rende une décision sur le fond
de la présente affaire ;
   12. Considérant que l’Uruguay avance également qu’il
    « a droit à ce que le présent différend soit réglé par la Cour en vertu
    de l’article 60 [du statut de 1975], et non par des actes unilatéraux de
    l’Argentine, à caractère extrajudiciaire et coercitif » ;
que l’Uruguay qualifie le comportement de l’Argentine d’« outrage à la
Cour » ; qu’il
    « soutient que la conduite de l’Argentine constitue une violation fla-
    grante des obligations qui incombent à celle-ci en tant que partie à
    une procédure devant la Cour [et qu’e]n cette qualité, elle doit s’abs-

7

7            USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


    tenir de tout acte ou omission susceptible de causer un préjudice
    irréparable aux droits que fait valoir l’Uruguay et sur lesquels la
    Cour est appelée à se prononcer » ;
que l’Uruguay allègue en outre que le comportement de l’Argentine
« contrevient à l’injonction que la Cour a adressée aux Parties le
13 juillet 2006 de « s’abstenir de tout acte qui risquerait de rendre plus
difficile le règlement du présent différend » » ;
   13. Considérant que, au terme de sa demande en indication de mesures
conservatoires, l’Uruguay prie la Cour d’indiquer les mesures suivantes :
        « En attendant l’arrêt définitif de la Cour, l’Argentine :
      i) prendra toutes les mesures raisonnables et appropriées qui sont
          à sa disposition pour prévenir ou faire cesser l’interruption de la
          circulation entre l’Uruguay et l’Argentine, notamment le blo-
          cage de ponts et de routes entre les deux Etats ;
     ii) s’abstiendra de toute mesure susceptible d’aggraver ou d’étendre
          le présent différend ou d’en rendre le règlement plus difficile ; et
    iii) s’abstiendra de toute autre mesure susceptible de porter atteinte
          aux droits de l’Uruguay qui sont en cause devant la Cour » ;
  14. Considérant que le dernier paragraphe de la demande de l’Uru-
guay se lit comme suit :
       « L’Uruguay préférerait vivement voir cette question réglée par la
    voie diplomatique et de manière amiable entre les deux Parties.
    L’Uruguay cherche à obtenir de l’Argentine qu’elle s’engage à faire
    cesser le blocage en cours et à empêcher tout nouveau blocage à
    l’avenir, et se conforme à cet engagement. Si l’Argentine prend un tel
    engagement, l’Uruguay l’acceptera volontiers et ne verra plus la
    nécessité d’une intervention judiciaire, ni des mesures conservatoires
    sollicitées ici. En pareil cas, l’Uruguay retirera sans hésitation la pré-
    sente demande » ;
   15. Considérant que, aussitôt après avoir reçu le texte de la demande
en indication de mesures conservatoires, le greffier en a adressé une copie
certifiée conforme à l’agent de la République argentine, en application du
paragraphe 2 de l’article 73 du Règlement de la Cour ; et que le greffier a
également informé le Secrétaire général de l’Organisation des Nations
Unies de ce dépôt ;
   16. Considérant que, par lettres en date du 29 novembre 2006, le gref-
fier a informé les Parties que la Cour, en application du paragraphe 3 de
l’article 74 de son Règlement, avait fixé au 18 décembre 2006 la date
d’ouverture de la procédure orale ;
   17. Considérant que, le 14 décembre 2006, l’Uruguay a fait parvenir à
la Cour un volume de documents relatifs à la demande en indication de
mesures conservatoires, intitulé « Observations de l’Uruguay » ; et que
copie de ces documents a immédiatement été transmise à l’Argentine ;
   18. Considérant que, le 18 décembre 2006, avant l’ouverture de la pro-

8

8            USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


cédure orale, l’Argentine a fait parvenir à la Cour un volume de docu-
ments relatif à la demande en indication de mesures conservatoires ; et
que copie de ces documents a immédiatement été transmise à l’Uruguay ;
  19. Considérant que, au cours des audiences publiques tenues les 18 et
19 décembre 2006 en vertu du paragraphe 3 de l’article 74 du Règlement
de la Cour, des observations orales sur la demande en indication de
mesures conservatoires ont été présentées par :
Au nom de l’Uruguay : S. Exc. M. Héctor Gros Espiell, agent,
                        M. Alan Boyle,
                        M. Luigi Condorelli ;
Au nom de l’Argentine : S. Exc. Mme Susana Myrta Ruiz Cerutti, agent,
                        M. Marcelo Kohen,
                        M. Alain Pellet ;

                                   * * *
   20. Considérant que, à l’audience, l’Argentine a contesté la compé-
tence de la Cour pour indiquer les mesures conservatoires demandées par
l’Uruguay ; qu’elle soutient que
    « la reconnaissance de la compétence de la Cour sur l’affaire que
    l’Argentine lui a soumise n’implique pas que la Cour soit compétente
    pour connaître de n’importe quel incident de procédure comme la
    demande en indication de mesures conservatoires présentée par
    l’Uruguay » ;
que l’Argentine soutient que des mesures conservatoires ne peuvent être
indiquées par la Cour que s’il existe
    « un lien juridique direct ... entre, d’une part, les mesures conserva-
    toires demandées et, d’autre part, les demandes formulées dans la
    requête, qui circonscrivent l’objet de l’affaire » (les italiques sont
    dans l’original) ;
qu’elle argue que cette demande en indication de mesures conservatoires
ne présente en l’espèce
    « aucun lien avec le statut du fleuve Uruguay, seul instrument inter-
    national qui fonde la compétence de la Cour pour connaître de
    l’affaire relative aux Usines de pâte à papier sur le fleuve Uruguay »,
ni, à fortiori, avec la requête argentine par laquelle l’affaire a été portée
devant la Cour ; et qu’elle explique que, si l’Uruguay avait présenté les
mêmes demandes à la Cour « par la voie d’une nouvelle requête, fondée
sur l’article 60 du statut de 1975, ... la Cour [aurait récusé] sa compétence
faute de lien juridictionnel », dans la mesure où ces demandes n’ont
aucun rapport avec le statut de 1975 ;
   21. Considérant que l’Argentine soutient à cet égard que le véritable
objet de la demande uruguayenne est d’obtenir la suppression des bar-
rages routiers ; qu’elle souligne qu’aucun des droits éventuellement mis en

9

9             USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


cause par lesdits barrages, à savoir le droit de libre circulation et la liberté
de commerce entre les deux Etats, n’est un droit « régi[s] par le statut
du fleuve Uruguay » ; qu’elle précise que ces droits sont garantis par le
traité d’Asunción, qui établit le Marché commun du Sud (ci-après le
« Mercosur ») ; considérant que l’Argentine indique que l’Uruguay a en
réalité déjà saisi un tribunal ad hoc du Mercosur concernant les barrages
routiers et que ce tribunal « s’est prononcé sur l’affaire le 6 septembre
dernier ... par une décision présent[ant] un caractère définitif ... sans
appel et [tenant lieu de] res judicata à l’égard des Parties » ; qu’elle fait
observer que le système de règlement des différends du Mercosur « exclu[t]
la possibilité de s’adresser à tout autre forum », une fois qu’une voie
déterminée a été choisie et, qu’ayant eu recours au système mis en place
par le Mercosur, l’Uruguay « ne peut aujourd’hui s’en dédire » ; et qu’elle
ajoute que la demande de l’Uruguay devant la Cour vise dès lors à « obte-
nir une nouvelle décision sur les mêmes faits déjà jugés » et « sur une ques-
tion qui ne relève ni de la compétence de la Cour, ni de l’affaire que
l’Argentine [lui a] soumise », ce qui constitue « un abus de forum de la
part de l’Uruguay » ;

                                        *
   22. Considérant que l’Uruguay nie que sa demande en indication de
mesures conservatoires vise à faire constater par la Cour l’illicéité du blo-
cage des routes internationales et des ponts reliant l’Argentine à l’Uru-
guay au regard du droit international général ou des règles du traité
d’Asunción ; qu’il déclare « [être] parfaitement conscient que ces
violations ... échappent à la compétence de la Cour dans la mesure où
elles ne sont pas couvertes par le statut du fleuve Uruguay, la clause com-
promissoire contenue dans l’article 60 de celui-ci n’étant par conséquent
nullement invocable à leur sujet » ; qu’il précise toutefois que ces barrages
routiers constituent des « voies de fait » qui « violent et menacent de frap-
per de dommages irréparables [les] droits mêmes que l’Uruguay défend
devant [la] Cour » dans la présente instance ; qu’il ajoute que « le blocage
des routes et des ponts internationaux ... constitue une question directe-
ment connexe, intimement et indissociablement liée à la matière du cas
soumis à la Cour » ; et qu’il affirme que la Cour est « indiscutablement
compétente pour ce qui est des violations par l’Argentine de ses obliga-
tions en tant que Partie au présent différend » ;
   23. Considérant que l’Uruguay conteste au surplus que les démarches
qu’il a effectuées dans le cadre des institutions du Mercosur aient une
quelconque influence sur la compétence de la Cour pour connaître de sa
demande en indication de mesures conservatoires ; qu’il explique que la
décision du tribunal ad hoc du 6 septembre 2006 concerne des barrages
routiers différents — mis en place à une autre période et dans un but dis-
tinct — de ceux visés par sa demande en indication de mesures conser-
vatoires ; qu’il précise qu’il n’a pas introduit de nouvelle demande devant
les organes de règlement des différends du Mercosur en ce qui concerne
les barrages routiers actuels et que ces organes n’auraient en tout état de

10

10           USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


cause pas été compétents pour connaître des droits faisant l’objet de l’ins-
tance devant la Cour, dont l’Uruguay cherche en l’occurrence la protec-
tion ;

                                      *
   24. Considérant que, pour se prononcer sur une demande en indica-
tion de mesures conservatoires, la Cour n’a pas besoin de s’assurer de
manière définitive qu’elle a compétence pour connaître du fond de
l’affaire, mais qu’elle n’indiquera de telles mesures que s’il existe, prima
facie, une base sur laquelle sa compétence pourrait être fondée (voir
par exemple Activités armées sur le territoire du Congo (nouvelle
requête : 2002) (République démocratique du Congo c. Rwanda), mesures
conservatoires, ordonnance du 10 juillet 2002, C.I.J. Recueil 2002, p. 241,
par. 58 ; Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uru-
guay), mesures conservatoires, ordonnance du 13 juillet 2006, C.I.J.
Recueil 2006, p. 128-129, par. 57) ; et qu’il en va ainsi que la demande en
indication de mesures conservatoires émane de la partie demanderesse ou
de la partie défenderesse au fond ;
   25. Considérant que, aux fins de l’établissement de la compétence
prima facie de la Cour pour connaître du fond de l’affaire, la question de
la nature et de l’étendue des droits dont la protection est sollicitée dans la
demande en indication de mesures conservatoires est sans pertinence ; que
ladite question ne sera examinée qu’une fois que la compétence prima
facie de la Cour pour connaître du fond de l’affaire aura été établie ;
   26. Considérant que, dans son ordonnance du 13 juillet 2006, la Cour,
notant que les deux « Parties conv[enaie]nt qu’[elle était] compétente à
l’égard des droits auxquels s’applique l’article 60 du statut de 1975 », a
déjà conclu qu’« elle a[vait], en vertu de l’article 60 du statut de 1975,
compétence prima facie pour connaître du fond [de l’affaire] » (Usines de
pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), mesures
conservatoires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006, p. 129,
par. 59) ;
   27. Considérant que, au cours de la présente procédure, les Parties ont
exprimé des vues divergentes quant à la question de savoir si la demande
en indication de mesures conservatoires présentée par l’Uruguay vise à
protéger des droits relevant du statut de 1975 et, par suite, entrant dans la
compétence prima facie de la Cour pour connaître du fond de l’affaire ;
qu’il échet d’examiner le lien entre les droits allégués dont la protection
est recherchée par les mesures conservatoires sollicitées et l’objet de l’ins-
tance pendante devant la Cour sur le fond de l’affaire ;
   28. Considérant que l’article 41 du Statut autorise la Cour à « in-
diquer ... quelles mesures conservatoires du droit de chacun doivent être
prises à titre provisoire » ; et que les droits du défendeur ne dépendent pas
uniquement de la manière dont le demandeur formule sa requête ;

  29. Considérant que la Cour conclut que tout droit que peut avoir

11

11           USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


l’Uruguay de poursuivre la construction de l’usine Botnia et de mettre
celle-ci en service, conformément aux dispositions du statut de 1975, en
attendant une décision définitive de la Cour, constitue effectivement un
droit invoqué en l’espèce, pouvant en principe être protégé par l’indica-
tion de mesures conservatoires ; et que le droit invoqué par l’Uruguay
de voir la Cour statuer sur le fond de la présente affaire en vertu de l’ar-
ticle 60 du statut de 1975 a également un lien avec l’objet de la procédure
sur le fond engagée par l’Argentine et peut en principe être protégé par
l’indication de mesures conservatoires ;
   30. Considérant que la Cour conclut que les droits que l’Uruguay in-
voque dans sa demande, et qu’il cherche à protéger aux termes de celle-
ci (voir paragraphes 11 et 12 ci-dessus), possèdent un lien suffisant, aux
fins de la présente procédure, avec le fond de l’affaire ; que l’article 60 du
statut de 1975 est donc susceptible de s’appliquer aux droits que l’Uru-
guay invoque dans ladite procédure ; que les droits invoqués par l’Uru-
guay devant le tribunal ad hoc du Mercosur sont différents de ceux dont
il sollicite la protection en l’espèce ; et qu’il s’ensuit que la Cour est com-
pétente pour connaître de la présente demande en indication de mesures
conservatoires ;

                                    * * *
   31. Considérant que le pouvoir de la Cour d’indiquer des mesures
conservatoires en vertu de l’article 41 du Statut vise à lui permettre de
sauvegarder le droit de chacune des parties à une affaire « [e]n attendant
l’arrêt définitif », pourvu que de telles mesures soient nécessaires pour
empêcher que soit causé un préjudice irréparable aux droits en litige ;
   32. Considérant que ce pouvoir de la Cour d’indiquer des mesures
conservatoires ne peut être exercé que s’il y a nécessité urgente d’empê-
cher que soit causé un préjudice irréparable à de tels droits, avant que la
Cour n’ait eu l’occasion de rendre sa décision définitive (voir par exemple
Passage par le Grand-Belt (Finlande c. Danemark), mesures conserva-
toires, ordonnance du 29 juillet 1991, C.I.J. Recueil 1991, p. 17, par. 23 ;
Certaines procédures pénales engagées en France (République du Congo
c. France), mesure conservatoire, ordonnance du 17 juin 2003, C.I.J.
Recueil 2003, p. 107, par. 22) ;
   33. Considérant que la Cour doit dès lors se demander si l’existence
d’une telle nécessité urgente d’empêcher que soit causé un préjudice irré-
parable aux droits qui font l’objet de la présente affaire a été établie en
l’espèce ;

                                    *   *
   34. Considérant que la Cour en vient à présent à la première mesure
conservatoire dont l’Uruguay sollicite l’indication, à savoir que l’Argen-
tine
     « pren[ne] toutes les mesures raisonnables et appropriées qui sont à

12

12           USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


     sa disposition pour prévenir ou faire cesser l’interruption de la cir-
     culation entre l’Uruguay et l’Argentine, notamment le blocage de
     ponts et de routes entre les deux Etats » ;

                                     *
   35. Considérant que l’Uruguay explique que des barrages routiers ont
été mis en place sur tous les ponts entre l’Uruguay et l’Argentine ; qu’il
précise que le pont de Fray Bentos, par lequel transitent en temps normal
91 % des exportations de l’Uruguay vers l’Argentine, fait l’objet d’un blo-
cage total et ininterrompu ; qu’il ajoute que les deux autres ponts qui
relient les deux pays « ont, par moments, été fermés » et qu’il existe une
menace réelle qu’ils soient bloqués de manière permanente ; qu’il insiste
sur le fait que ces barrages routiers ont un impact extrêmement sérieux
sur l’économie uruguayenne et son industrie touristique ; qu’il rappelle
que le « but ... que les auteurs des barrages souhaitent imposer à l’Uru-
guay par leur action de rue est le même ... que [celui que] l’Argentine
poursuit par le biais de la saisine de [la] Cour », à savoir « forcer l’Uru-
guay à arrêter la construction de l’usine Botnia » ; et qu’il estime que ce
but partagé explique la décision prise, « au plus haut niveau, [par le Gou-
vernement argentin,] de rester inactif en se gardant d’empêcher les bar-
rages et de les faire cesser » ;
   36. Considérant que l’Uruguay relève en outre que, s’il était contraint,
aux fins de protéger son tourisme et son commerce, d’arrêter le projet
Botnia à la suite des pressions exercées sur lui, ce projet se solderait par
une perte sèche et le préjudice subi serait donc irréparable ; et qu’il sou-
tient par ailleurs que les mesures conservatoires dont il a requis l’indica-
tion par la Cour sont urgentes du fait que les « manœuvres de coercition
de l’Argentine sont déjà en place et risquent de s’aggraver » ;
   37. Considérant que l’Uruguay prétend que « l’Argentine, en encoura-
geant les barrages, tente de ... saper la capacité de la Cour à rendre une
décision effective dans le différend opposant les Parties » et que, « [v]u de
manière aussi directe et immédiate, le droit de l’Uruguay de poursuivre la
construction de l’usine et d’en maintenir l’autorisation risque gravement
dès à présent — et pas uniquement à l’avenir — de subir un préjudice
irréparable » ; que, d’après l’Uruguay, en évaluant l’urgence des mesures
conservatoires sollicitées, la Cour devrait tenir compte de « [l]’urgence ou
[de] l’imminence ... [de] l’activité qui cause le dommage et non nécessai-
rement [d]u dommage même » ; qu’il soutient que, avec les barrages,
« [l]’Argentine s’est engagée dans un processus destiné à porter atteinte de
manière irréparable à la nature même des droits en litige » et que, dès
lors, « ce sont les barrages qui constituent la menace imminente, et non
les conséquences ... qu’ils pourraient avoir à terme sur l’usine Botnia » ;

                                     *
  38. Considérant que l’Argentine conteste les faits tels qu’ils sont pré-

13

13           USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


sentés par l’Uruguay ; qu’elle expose que ce qui est en cause, c’est le blo-
cage des routes en territoire argentin et non pas celui d’un pont interna-
tional, et que les barrages routiers en question sont « intermittents, partiels
et géographiquement localisés » ; qu’elle affirme que ces barrages n’ont eu
aucun effet, ni sur le tourisme, ni sur le commerce entre les deux pays,
qui, au contraire, ont l’un et l’autre progressé au cours des trois premiers
trimestres de 2006 ; qu’elle soutient que lesdits barrages « n’ont pas eu le
moindre effet sur la construction des usines de pâte à papier », qui « a
continué selon son propre rythme », l’Argentine précisant à cet égard que
« l’usine Orion est à 70 % de la construction programmée » ; et qu’elle
insiste sur le fait qu’elle n’a jamais encouragé les barrages routiers ni sou-
tenu leurs auteurs, et qu’elle « applique une politique active de persuasion
[et] non de répression pour décourager ce type de mouvements sociaux » ;
   39. Considérant que l’Argentine fait en outre valoir qu’en tout état de
cause le barrage partiel des routes en Argentine n’est pas de nature à cau-
ser un préjudice irréparable aux droits qui feront l’objet de la décision de
la Cour sur le fond de l’affaire, et que les mesures dont l’Uruguay
demande l’indication ne revêtent aucun caractère d’urgence ; qu’elle
affirme que
     « [l]es effets éventuels de ces actions sporadiques pour l’économie et
     le tourisme en Uruguay ... n’ont aucun lien, ni factuel, ni juridique,
     avec le fleuve Uruguay, la qualité de ses eaux ou avec la construction
     de l’usine Botnia »
et que l’« Uruguay n’a apporté aucun élément qui donne à penser que la
construction contestée soit affectée » par ces actions ; qu’elle soutient en
outre que tout dommage éventuel découlant de l’arrêt des travaux « serait
parfaitement « réparable » » et qu’il ne pourrait « être porté atteinte [au
droit à obtenir une décision de la Cour] qu’en cas de désistement », ce
dont il n’est pas question en l’espèce ;

                                      *
   40. Considérant que la Cour, ayant entendu les Parties en leurs plai-
doiries, estime que, en dépit des barrages, la construction de l’usine Bot-
nia a considérablement progressé depuis l’été 2006, deux nouvelles auto-
risations ayant été accordées, et qu’elle est à présent bien avancée ; que la
construction de l’usine se poursuit donc ;
   41. Considérant que la Cour, sans examiner la question de savoir si les
barrages peuvent avoir causé ou peuvent continuer de causer des dom-
mages à l’économie uruguayenne, n’est pas convaincue, au vu de ce qui
précède, que ces barrages risquent de causer un préjudice irréparable aux
droits que l’Uruguay prétend en l’espèce tirer du statut de 1975 en tant
que tels ;
   42. Considérant, en outre, qu’il n’a pas été démontré que, quand bien
même il existerait un tel risque de préjudice aux droits allégués par l’Uru-
guay en l’espèce, celui-ci serait imminent ;

14

14           USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


  43. Considérant que la Cour estime en conséquence que les circons-
tances de l’espèce ne sont pas de nature à exiger l’indication de la pre-
mière mesure conservatoire demandée par l’Uruguay, tendant à « préve-
nir ou faire cesser l’interruption de la circulation » entre les deux Etats, et
notamment le « blocage des ponts et des routes » qui les relient ;

                                    *       *
   44. Considérant que la Cour en vient à présent aux autres mesures
conservatoires dont l’Uruguay sollicite l’indication, à savoir que l’Argen-
tine
     « s’abstien[ne] de toute mesure susceptible d’aggraver ou d’étendre le
     présent différend ou d’en rendre le règlement plus difficile ; et
     s’abstien[ne] de toute autre mesure susceptible de porter atteinte aux
     droits de l’Uruguay qui sont en cause devant la Cour » ;

                                        *
   45. Considérant que l’Uruguay soutient que la deuxième mesure
conservatoire est nécessaire pour empêcher « [l’]aggravation ou l’exten-
sion du [présent] différend » ou empêcher que son règlement soit rendu
plus difficile ; qu’il fait observer à cet égard que
     « une partie à un différend porté devant la Cour, quand bien même
     elle aurait été déboutée d’une demande en indication de mesures
     conservatoires, a le devoir de respecter la décision de la Cour et de
     s’abstenir de prendre ou de tolérer des mesures visant à entraver la
     bonne administration de la justice » ;
qu’il souligne que la Cour a déjà déclaré par le passé qu’elle avait le
« pouvoir ... d’indiquer, le cas échéant, des mesures conservatoires contri-
buant à assurer la bonne administration de la justice » ; que l’Uruguay
affirme qu’« [u]ne ordonnance peut être rendue en vue d’empêcher l’aggra-
vation du différend même lorsque la Cour a conclu à l’absence d’un
risque de préjudice irréparable aux droits en cause » ; qu’il soutient que,
en l’espèce, « empêcher le passage de véhicules et de marchandises sur les
ponts enjambant le fleuve Uruguay revient à aggraver le différend [et] à
compromettre de ce fait la bonne administration de la justice » ;
   46. Considérant que l’Uruguay, à l’appui de la troisième mesure conser-
vatoire dont il demande l’indication, fait valoir que, selon la jurispru-
dence de la Cour, pendente lite, « aucune initiative concernant les ques-
tions litigieuses ne doit anticiper sur l’arrêt de la Cour », mais que
l’Argentine, par son comportement, vise à « contraindre l’Uruguay à
s’incliner tout de suite, sans attendre [la décision sur le fond], face aux
prétentions soumises par l’Argentine à la Cour » et, en particulier, à le
forcer à « arrêter la construction [de l’usine Botnia] ... alors que [la Cour,
dans son] ordonnance de juillet dernier, a refusé d’ordonner » une telle
mesure, et que l’Argentine

15

15           USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


     « essaye en réalité d’obtenir par anticipation et de facto ce que désor-
     mais elle ne pourrait obtenir qu’au moyen d’[une décision] au fond
     en sa faveur, c’est-à-dire exclusivement au moyen d’un [arrêt] qui
     reconnaîtrait son prétendu « droit de veto » quant à la réalisation ...
     d’ouvrages » ;
considérant que l’Uruguay soutient en outre que, conformément aux dis-
positions du statut de 1975 et aux termes de l’ordonnance rendue par la
Cour le 13 juillet 2006, il a le droit de poursuivre la construction de
l’usine Botnia et d’en maintenir l’autorisation en attendant l’examen du
fond, et que ce droit devrait par conséquent être protégé par l’ordon-
nance de la Cour ; qu’il ajoute que le comportement de l’Argentine
     « porte atteinte à l’autorité de la Cour et préjuge la décision finale
     qu’il ... appartient [à celle-ci de prendre] quant à la question de
     savoir si oui ou non une telle construction est permise par le statut
     de 1975 malgré le désaccord de l’Argentine » ;
et considérant que l’Uruguay conclut que la Cour devrait ordonner à
l’Argentine de « s’abst[enir] de toute autre mesure susceptible de porter
atteinte aux droits de l’Uruguay qui sont en cause devant la Cour » ;

                                     *
   47. Considérant que l’Argentine affirme qu’il n’existe pas de risque
d’aggravation ou d’extension du différend puisque « aucun droit dont
l’Uruguay pourrait se prévaloir devant la Cour au titre du différend
dont elle est saisie n’est atteint » ; qu’elle soutient également que ni le
statut de 1975, ni l’ordonnance rendue par la Cour le 13 juillet 2006 ne
confèrent à l’Uruguay un « droit de poursuivre la construction de l’usine
Botnia » qui serait susceptible de faire l’objet d’une protection de la Cour
à ce stade de la procédure ; qu’elle précise que, par cette ordonnance, la
Cour a simplement
     « jugé qu’elle n’était pas tenue d’examiner au stade des mesures
     conservatoires la question de savoir si l’Uruguay pouvait ou non
     mettre en œuvre son projet faute d’accord entre les Parties ou, à
     défaut d’accord, avant que la Cour ne tranche le différend »,
mais que l’ordonnance n’a créé « aucun nouveau droit en faveur de l’Uru-
guay » ; que, si l’Argentine ne conteste pas que l’Uruguay ait droit à ce
que la Cour tranche le différend qui oppose les Parties sur les usines de
pâte à papier, elle relève toutefois que « [r]ien dans son comportement ne
porte atteinte aux droits procéduraux de l’Uruguay » et que « rien ni per-
sonne ne met en danger les droits de l’Uruguay de poursuivre la présente
procédure, d’utiliser tous ses moyens de défense et d’obtenir une décision
ayant force obligatoire de [la] Cour » ;
   48. Considérant que l’Argentine soutient enfin que, faute de lien avec
l’objet de l’instance pendante devant la Cour, si celle-ci décidait de ne pas
indiquer la première mesure conservatoire, les deuxième et troisième

16

16           USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


mesures conservatoires demandées par l’Uruguay ne sauraient être indi-
quées indépendamment de la première ;

                                        *
   49. Considérant que la Cour a indiqué à plusieurs reprises des mesures
conservatoires ordonnant aux parties de s’abstenir de tous actes de
nature à aggraver ou étendre le différend ou à en rendre la solution plus
difficile (voir par exemple Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, mesures conservatoires, ordonnance du 15 décembre
1979, C.I.J. Recueil 1979, p. 21, par. 47, point B ; Application de la
convention pour la prévention et la répression du crime de génocide (Bos-
nie-Herzégovine c. Yougoslavie (Serbie et Monténégro)), mesures conser-
vatoires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993, p. 24, par. 52,
point B ; Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria), mesures conservatoires, ordonnance du 15 mars
1996, C.I.J. Recueil 1996 (I), p. 24, par. 49, point 1) ; Activités armées sur
le territoire du Congo (République démocratique du Congo c. Ouganda),
mesures conservatoires, ordonnance du 3 juillet 2000, C.I.J. Recueil 2000,
p. 129, par. 47, point 1)) ; considérant que, dans ces affaires, des mesures
conservatoires autres que celles ordonnant aux parties de s’abstenir de
tous actes de nature à aggraver ou étendre le différend ou à en rendre la
solution plus difficile ont été également indiquées ;
   50. Considérant que la Cour n’est pas parvenue à la conclusion que,
pour le moment, un risque imminent de préjudice irréparable menace les
droits de l’Uruguay qui font l’objet du différend devant la Cour, en
conséquence du blocage des ponts et des routes qui relient les deux Etats
(voir paragraphes 41-43 ci-dessus) ; que la Cour estime partant que les
barrages en tant que tels ne justifient pas l’indication de la deuxième
mesure conservatoire sollicitée par l’Uruguay, dès lors que les conditions
pour l’indication par la Cour de la première mesure conservatoire ne sont
pas remplies ;
   51. Considérant que, pour les motifs susmentionnés, la Cour ne sau-
rait pas davantage indiquer la troisième mesure conservatoire sollicitée
par l’Uruguay ;

                                    *       *
  52. Considérant que la demande en indication de mesures conserva-
toires de l’Uruguay dans son ensemble ne saurait par suite être accueillie ;

                                    *       *
  53. Considérant que la Cour réitère son appel aux Parties, adressé
dans son ordonnance du 13 juillet 2006, de « s’acquitter des obligations
qui sont les leurs en vertu du droit international », de « mettre en œuvre
de bonne foi les procédures de consultation et de coopération prévues par

17

17              USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


le statut de 1975, la CARU [Commission administrative du fleuve Uru-
guay] constituant l’enceinte prévue à cet effet », et de « s’abstenir de tout
acte qui risquerait de rendre plus difficile le règlement du présent diffé-
rend » (Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uru-
guay), mesures conservatoires, ordonnance du 13 juillet 2006, C.I.J.
Recueil 2006, p. 134, par. 82) ;

                                   * * *
   54. Considérant que la décision rendue en la présente procédure ne
préjuge en rien la question de la compétence de la Cour pour connaître
du fond de l’affaire, ni aucune question relative à la recevabilité de la
requête ou au fond lui-même, et qu’elle laisse intacts le droit de l’Argen-
tine et celui de l’Uruguay de faire valoir leurs moyens en ces matières ;

  55. Considérant que la présente décision laisse également intact le
droit de l’Uruguay de présenter à l’avenir une nouvelle demande en indi-
cation de mesures conservatoires fondée sur des faits nouveaux, en vertu
du paragraphe 3 de l’article 75 du Règlement ;

                                   * * *
     56. Par ces motifs,
     LA COUR,
  Par quatorze voix contre une,
  Dit que les circonstances, telles qu’elles se présentent actuellement à la
Cour, ne sont pas de nature à exiger l’exercice de son pouvoir d’indiquer
des mesures conservatoires en vertu de l’article 41 du Statut.
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Buergenthal, Owada, Simma, Abraham, Keith, Sepúl-
    veda-Amor, Bennouna, Skotnikov, juges ; M. Vinuesa, juge ad hoc ;
  CONTRE : M. Torres Bernárdez, juge ad hoc.


   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-trois janvier deux mille sept, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République argen-
tine et au Gouvernement de la République orientale de l’Uruguay.


                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.

18

18          USINES DE PÂTE À PAPIER (ORDONNANCE 23 I 07)


   MM. les juges KOROMA et BUERGENTHAL joignent des déclarations à
l’ordonnance ; M. le juge ad hoc TORRES BERNÁRDEZ joint à l’ordonnance
l’exposé de son opinion dissidente.

                                                  (Paraphé) R.H.
                                                  (Paraphé) Ph.C.




19

